                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

TAVARIS LAVON ANDERSON,

      Plaintiff,

v.                                            CASE NO. 3:19cv1392-MCR-HTC

DAVID MORGAN, et al.,

     Defendants.
_______________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 8, 2019. ECF No. 6. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                 Page 2 of 2


      2.     This case is DISMISSED WITHOUT PREJUDICE due to Plaintiff’s

failure to prosecute or failure to comply with a court order.

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 3rd day of October 2019.




                                         s/  M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1392-MCR-HTC
